Citation Nr: 0705350	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-06 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a November 2001 rating decision 
of the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), and was remanded in 2005 
and in 2006.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is evaluated as 40 
percent disabling under Diagnostic Code 5295 (2001), which 
requires evidence of listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.   

2.  The service-connected lumbar disability does not include 
arthritic or degenerative changes in the lumbosacral spine; 
it is not manifested by neurological deficit deemed 
associated with the service-connected disability, or 
incapacitating episodes.  

3.  The veteran's lumbosacral strain is not manifested by 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

4.  There is decreased motion for forward flexion, extension, 
lateral flexion, and rotation, with forward flexion as low as 
20 degrees during the time period relevant to this appeal, 
but not decreased motion severe enough to result in 
ankylosis. 


CONCLUSION OF LAW

The criteria for increased disability rating(s) for 
lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2001), 5293 (2003), 5235-5243 (2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluation - Lumbosacral Strain

Service connection has long been in effect for lumbosacral 
strain.  See August 1975 rating decision granting service 
connection for lumbosacral strain with muscle spasm and 
assigning an initial 20 percent rating from January 18, 1975, 
the day after discharge from active duty.  Since then, the RO 
re-evaluated the disability numerous times.  The instant 
appeal arises from an August 2000 increased rating claim and 
the November 2001 rating decision that denied a rating higher 
than 40 percent, which has been in effect since April 14, 
1982 (July 1982 rating decision).  

Where, as here, service connection has long been in effect, 
and the veteran seeks a higher rating for the disability, the 
primary concern is evidence of current extent of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, given that the appeal period here spans more than 
six years, and because spine disability rating criteria were 
amended during the appeal (effective on September 23, 2002, 
and on September 26, 2003 - see 67 Fed. Reg. 54,345-54,349 
(2002) and 68 Fed. Reg. 51,454-51,458 (2003), respectively), 
the Board considers whether "staged" ratings from August 
2000 forward may be appropriate.  Also, where a law or 
regulation is amended while an increased rating claim is 
pending, as is the case here, the Board determines whether 
application of the revised criteria would result in 
impermissible retroactivity, and to ensure that such 
application does not extinguish any rights or benefits the 
claimant had prior to the revision.  VAOPGCPREC 7-2003 (Nov. 
19, 2003).  If the revised criteria are more favorable, then 
the implementation of such criteria cannot be any earlier 
than the effective date of revision, as a matter of law.  38 
U.S.C.A. § 5110(g) (West 2002).  If the old criteria are more 
favorable, then VA can apply them, but only through the 
period up to the effective date of the revision.

The November 2001 rating decision denied an increased rating 
based on old 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001) 
(lumbosacral strain), which assigned a 40 percent rating for 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The maximum 40 percent 
rating permitted under Diagnostic Code 5295 is already in 
effect, and Diagnostic Code 5292 (2001) also permitted a 
maximum 40 percent rating for severe limitation of motion of 
the lumbar spine.  In deciding that a separate or additional 
compensable rating is not permissible under Diagnostic Code 
5292, the Board has considered the rule against pyramiding.  
38 C.F.R. § 4.14 (2006).  

The Board also has considered Diagnostic Code 5293 
(intervertebral disc syndrome), the sole alternative spine 
disability Code in 38 C.F.R. § 4.71a (2001) that could apply 
here.  Old Diagnostic Code 5293 assigned a 60 percent rating 
with evidence of pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  The clinical evidence dated within the relevant time 
period do not document such findings attributed to the 
service-connected disability such that a 60 percent rating is 
warranted under old Diagnostic Code 5293.  Complaints of pain 
and pain on motion, and as well, neurological deficit, are 
separately addressed below.  On muscle spasm, the clinical 
evidence is negative.  See July 2003 VA examination report.      

The amendment effective on September 23, 2002 revised 
Diagnostic Code 5293, and assigned a maximum 60 percent 
rating with evidence of incapacitating episodes with a total 
duration of at least six weeks during the past one year.  An 
"incapacitating episode" contemplates acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest and treatment ordered by a physician.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003), Note (1).  While the 
Board recognizes the veteran's complaints of persistent back 
pain and difficulty ambulating for prolonged periods and 
clinical evidence that he recently had steroid injections at 
a VA medical facility, pertinent clinical records dated 
within the appeal period do not document incapacitating 
episodes consistent with the above definition and for a 
duration required to warrant a 60 percent rating.  Therefore, 
a more favorable, or staged, rating cannot be assigned under 
Diagnostic Code 5293.     

Current spine rating criteria, as revised effective September 
26, 2003, are found in 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006).  Diagnostic Codes 5237 and 5243 evaluate 
lumbosacral strain and intervertebral disc syndrome, 
respectively.  Under Diagnostic Code 5237, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the next higher rating of 50 
percent is assigned with unfavorable ankylosis of the entire 
thoracolumbar spine.  See Note (5), 38 C.F.R. 
§ 4.71a (unfavorable ankylosis is a condition in which the 
entire spine, or the thoracolumbar or cervical spines, is 
fixed in flexion or extension, and results in functional 
impairment such as difficulty walking due to limited line of 
vision).  Clinical records dated within the pertinent time 
period do not document ankylosed spine.  In fact, as recently 
as during the July 2006 VA medical examination, negative 
clinical finding of ankylosed thoracolumbar spine was noted.  
Therefore, a 50 percent rating is not warranted under 
Diagnostic Code 5237.       

Nonetheless, the Board has considered the various range-of-
motion measurements documented during the course of this 
appeal.  Normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion for 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a 
(2006), Note (2).  

As of the July 2006 VA examination, flexion was to 20-25 
degrees, passive and active; extension was to 20-25 degrees, 
passive and active; left and right lateral flexion were to 
25-30 degrees, active and passive; right lateral rotation was 
to 20-30 degrees, active and passive; and left lateral 
rotation was to 25-30 degrees, active and passive; all motion 
exercises yielded pain.  In July 2003, forward flexion was to 
42 degrees, active and passive, with pain; extension was to 
10 degrees actively, 15 degrees passively, and 17 degrees 
after "fatiguing," with pain; right and left lateral 
flexion were to 20 degrees actively, to 25 degrees passively, 
and to 27 degrees after "fatiguing," with pain; and right 
and left lateral rotation were to 20 degrees actively, 25 
degrees passively, and 27 degrees after "fatiguing," with 
pain.  Pain was noted throughout the range of motion.  In 
October 2000, flexion was to 40 degrees with severe pain 
actively, to 50 degrees with severe pain passively, and to 60 
degrees with severe pain after "fatiguing."  Extension was 
to 20 degrees actively, to 25 degrees passively, and to 27 
degrees after "fatiguing," all with pain.  Right and left 
lateral flexion were to 40 degrees actively, to 45 degrees 
passively, and to 47 degrees after "fatiguing," all with 
pain.  Right and left lateral rotation were to 45 degrees 
actively, to 47 degrees passively, and to 50 degrees after 
"fatiguing," with pain.  The above measurements do reflect 
some reduction in limitation of motion, including reduction 
due to pain, but measurements with the exception of forward 
flexion tended to be more near normal limits; forward flexion 
appears to be the most problematic, based on the extent of 
forward flexion as compared to the maximum normal limit for 
that motion.  However, unless the limited motion is based on 
ankylosis, current rating criteria do not permit a rating 
higher than 40 percent based on limited motion.       

As for Diagnostic Code 5243 (2006), the highest rating of 60 
percent is assigned with evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
one year.  This is the same criterion found in the 2003 
revision (Diagnostic Code 5293), and, as discussed earlier, 
the evidence dated within the pertinent period does not 
document incapacitating episodes.     

Also, current spine disability criteria specify that any 
associated objective neurologic abnormalities including, but 
not limited to, bowel or bladder impairment, are to be rated 
separately from orthopedic manifestations, under an 
appropriate Code.  38 C.F.R. § 4.71a (2006), Note (1).  See 
also Note 2, Diagnostic Code 5293 (2003).  As for 
neurological impairment, to the extent the veteran did report 
some problems that might have neurological implications (such 
as leg or foot weakness; unsteadiness), a VA examiner said, 
in July 2006, that these manifestations are not associated 
with lumbosacral strain, and the veteran did not report, when 
asked, bowel or bladder control problems.  Even years before 
then, he denied bowel or bladder impairment (see, e.g., 
October 2001 VA outpatient clinical record).  Therefore, a 
more favorable rating cannot be assigned based on 
neurological deficit deemed associated with the service-
connected disability.   

Further, the Board notes various VA radiology results dated 
within the appeal period.  While they and VA examination 
findings do reflect degenerative changes or joint 
abnormalities in the lumbar spine, the service-connected 
disability itself does not encompass arthritis.  On this 
point, in November 2003, a VA examiner explicitly noted the 
veteran's medical history associated with his low back, 
including spina bifida (which the doctor said was 
congenital), degenerative disease, L5-S1, and "slipped 
disc" surgery in the mid to late 1980s (apparently 
associated with workplace injury), and concluded that these 
manifestations are not associated with the service-connected 
lumbar disability.  The examiner provided detailed 
explanation of the bases for that conclusion in the November 
2003 report, supplementing his prior, July 2003 opinion on 
the same matter, and the Board finds both, read together, 
persuasive and consistent with the record.  Therefore, the 
Board finds that consideration of additional or separate 
rating under criteria evaluating arthritis is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5242 (2006).  
Even assuming that arthritic changes were part of the 
service-connected disability, the applicable criteria permit 
such additional rating when limitation of motion found is not 
compensable under Diagnostic Codes specific to limitation of 
motion of the spinal segments or joints involved.  Here, the 
Board has considered the range-of-motion measurements and 
various Codes specific to limitation of motion and has 
concluded that a more favorable evaluation is not warranted.  
The 40 percent rating now in effect included consideration of 
limited motion.

Also, to the extent the recent clinical examination findings 
discuss scarring apparently associated with laminectomy 
surgery in the 1980s, based on the discussion in the 
preceding paragraph, residuals of such scarring themselves 
are not deemed a part of the service-connected lumbosacral 
strain for which the Board must evaluate separately under 
38 C.F.R. § 4.118 (skin disability/scar rating criteria); 
Esteban v. Brown, 6 Vet. App. 259 (1994) (Impairments 
associated with a 
service-connected disability may be rated separately unless 
they constitute the same disability or the same 
manifestation.).     

Finally, the Board has considered factors like fatigability, 
weakness, incoordination, and instability, consistent with 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2006).  However, as of the July 2006 VA 
examination, the findings from which represent the most 
recent clinical findings specific to the disability at issue, 
the examiner noted no additional functional limitation other 
than what has been considered elsewhere in this decision.  On 
this issue, the examiner said, in pertinent part, that the 
veteran was observed dressing and undressing without 
functional impairment, and that, while the veteran does have 
a slight limp using a cane, he was observed walking without a 
limp when holding his cane "for a few seconds" in his arms 
during his walk back to his car after the examination.  Also, 
while functional limitation as demonstrated by limited motion 
has been considered, as explained, even when pain is taken 
into account, the clinical findings do not demonstrate 
additional disability significant enough to warrant higher 
ratings consistent with the various applicable Codes.       

Therefore, the Board concludes that the preponderance of the 
evidence is against higher rating(s).  There is no reasonable 
doubt to be resolved.  38 C.F.R. § 4.3.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

While VA did not provide notice complying with the above 
requirements before November 2001, it cured the notice defect 
during the appeal such no material prejudice resulted due to 
the timing of notice, or due to provision of notice in 
multiple letters.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the AOJ, the Board must consider whether prejudice occurred); 
38 C.F.R. § 20.1102 (2006) (harmless error).     

In May 2003, VA sent the veteran letters advising him that a 
higher rating for his lumbar disability requires evidence 
that the disability has worsened.  He was told that, if he 
informs VA about evidence he wants considered, then VA would 
assist him in obtaining the missing items.  The August 2005 
letter explained the veteran's and VA's respective claim 
development responsibilities, and explicitly advised the 
veteran that he may submit any pertinent evidence he has.  
The letter also described the types of evidence that would be 
pertinent to his increased rating claim, such as private 
doctor's records or lay statements from those with personal 
knowledge of worsened symptoms.  In July 2006, VA sent the 
veteran another letter, again discussing his and VA's claim 
development responsibilities, and advising him that, 
notwithstanding the duty to assist, the veteran ultimately is 
responsible for substantiating his claim.  That letter also 
provided notice consistent with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (considerations governing the assignment of 
disability ratings and effective dates for degree of 
disability and service connection).  The rating decision, 
Statement of the Case (SOC), and Supplemental SOCs (SSOCs) 
discussed the pertinent rating criteria and explained why 
higher evaluation(s) is/are not warranted.

Nonetheless, even after the last SSOC was issued, the 
veteran's representative submitted additional argument, but 
the argument does not discuss any specific notice defect.  
Nor did the representative identify sources of additional, 
missing evidence pertinent to the issues on appeal, or inform 
the Board that the veteran would submit additional evidence 
himself, but needs more time to do so.  Under the 
circumstances, the Board fails to find material prejudice 
resulted from any substantive notice defect.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA clinical records dated throughout 
the time period pertinent to this appeal, and as well, the 
veteran's written statements.  Appropriate VA examinations 
have been provided.  The veteran has not identified sources 
of pertinent evidence other than VA treatment records, which 
have been obtained.  It is evident that the various VA 
examinations included consideration of pertinent medical 
history.  In sum, despite appropriate notice and assistance, 
the record does not indicate the existence of additional 
evidence pertinent to the appeal and missing from the record 
which the veteran desires VA to review before appellate 
adjudication.  

The Board is aware of the veteran's statement during this 
appeal that he desires review of his Social Security 
Administration (SSA) records.  SSA records, including a copy 
of a 1993 disability decision and clinical records supporting 
it, have been reviewed, along with other evidence dated 
before August 2000, when the veteran filed his increased 
rating claim.  However, as explained in Section I above, the 
focus of this decision is on evidence of lumbar disability 
from around August 2000 forward.  The SSA records concerning, 
in significant part, lumbar injury incurred on the job after 
active duty and treatment for lumbar problems before 1993, 
are not the focus of this claim.  Moreover, adjudication 
history reflects that the RO had re-evaluated the claim 
multiple times after the SSA issued its decision.  See, in 
particular, the December 1994 rating decision.     
     

ORDER

An increased disability evaluation for lumbosacral strain is 
denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


